Opinion of
Orlady, J.,
The plaintiff’s husband was the lessee of the defendant under a written contract which provided that “ the lessee should do the farming and all labor in good workmanship manner.” During the life of this lease the wife performed manual labor on the farm and in the house for ninety-two weeks, for which she claimed separate compensation.-
There is no evidence in the case to show either that the de*299fendant had any intention of employing the plaintiff, or that he knew that she expected any compensation for the work done by her, and she admits that she was not hired to do any of the work; that she had no intention of making any charge therefor until the parties to the contract liad made a full settlement under its terms and after she had separated from her husband for two months.
It clearly appears that her services were voluntarily rendered for her husband while the family relation was maintained, and with no expectation at the time of rendition that she was to receive any compensation from the defendant. Under such facts even though they were beneficial there was no obligation, either legal or moral, incurred. There was no dispute in regard to the facts and it was the duty of the court to direct the jury to return a verdict for the defendant.
Judgment reversed.